UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                    No. 17-7392


PERCY J. TUCKER, a/k/a Percy James Tucker,

                  Plaintiff - Appellant,

            v.

JEFFERSON B. SESSIONS III, Attorney General; CHARLES SAMUELS,
Director, Bureau of Prisons; HARRY ATKINSON, Complex Warden; JUSTIN
ANDREWS, Warden, FCI-2; MR. JOHNSON, Assistant Warden; LIZ
LINDSLEY, Unit Manager,

                  Defendants - Appellees.



                                    No. 17-7393


PERCY J. TUCKER, a/k/a Percy James Tucker,

                  Plaintiff - Appellant,

            v.

JEFFERSON B. SESSIONS III, Attorney General; CHARLES SAMUELS,
Director, Bureau of Prisons; HARRY ATKINSON, Complex Warden; JUSTIN
ANDREWS, Warden, FCI-2; MR. JOHNSON, Assistant Warden; LIZ
LINDSLEY, Unit Manager,

                  Defendants - Appellees.
Appeals from the United States District Court for the Eastern District of North Carolina,
at Raleigh. James C. Dever III, Chief District Judge. (5:15-ct-03307-D)


Submitted: October 2, 2018                                    Decided: October 16, 2018


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Percy James Tucker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Percy J. Tucker appeals the district court’s orders accepting the recommendation

of the magistrate judge, dismissing his civil complaint, and denying reconsideration. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. See Tucker v. Lynch, No. 5:15-ct-03307-D (E.D.N.C.

Feb. 22, 2018; Oct. 4, 2017; Mar. 28, 2017). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            3